Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


Roy Edward Smith, Appellant                         Appeal from the 4th District Court of Rusk
                                                    County, Texas (Tr. Ct. No. CR 13-002).
No. 06-13-00187-CR        v.                        Opinion delivered by Justice Carter, Chief
                                                    Justice Morriss and Justice Moseley
The State of Texas, Appellee                        participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
assessment of $400.00 for attorney’s fees. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Roy Edward Smith, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                    RENDERED JUNE 6, 2014
                                                    BY ORDER OF THE COURT
                                                    JOSH R. MORRISS, III
                                                    CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk